Citation Nr: 1449110	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  11-26 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for neuropathy in the left lower extremity.

2.  Entitlement to a rating in excess of 10 percent for neuropathy in the right lower extremity.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel



INTRODUCTION

The Veteran served on active duty from January 1984 to June 1989.

This matter is on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

This appeal is comprised of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Any future documents should be incorporated into the Veteran's VBMS file.  

The Board notes that in the May 2014 Supplemental Statement of the Case, the RO considered the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  Whenever a veteran submits a claim for an increased rating, it is a claim for the highest rating possible, to include entitlement to TDIU, if raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  While there was no error on the RO to consider entitlement to TDIU, the Board concludes that this claim was not raised by the record, nor has the Veteran submitted evidence of unemployability due specifically to his service-connected disabilities.  To the contrary, he has been fully employed as recently as February 2014 and the Board finds no indication that the Veteran's service connected problems have caused unemployment.  Therefore, this aspect of the claim is not considered as part of the appeal. 


FINDING OF FACT

The neurological symptoms on the Veteran's lower extremities have been characterized by some diminishment in sensory functioning, pain and an antalgic gait; incomplete paralysis that is "moderately severe" in nature has not been shown.



CONCLUSIONS OF LAW

1. The criteria for a 20 percent rating, but no more, for neuropathy in the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.6, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8520 (2014).

2. The criteria for a 20 percent rating, but no more, for neuropathy in the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.6, 4.120, 4.123, 4.124, 4.124a, DC 8520 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. Part 4 (2014).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2014).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran has been assigned 10 percent disability ratings for the neurological symptoms in the lower extremities under 38 C.F.R. § 4.214a, DC 8620 (addressing neuritis in the sciatic nerve).  The Board agrees that the diagnostic codes addressing the pathology to the sciatic nerve are the most applicable diagnostic codes for this disability.  

In order to warrant a rating in excess of 10 percent, the evidence must show incomplete paralysis that is either "moderate" (20 percent), "mildly severe" (30 percent) or "severe" (60 percent) in nature or, in the alternative, complete paralysis that is characterized by evidence such as the foot dangles and drops, with no active movement possible in the muscles below the knee, and flexion of the knee that is weakened or lost (80 percent).  Importantly, when the symptoms are "wholly sensory," the rating should be for the "mild" or, at most, "moderate" degree.  Id.  

After a review of the evidence, the Board determines that a 20 percent rating is warranted, based on the Veteran's symptoms of pain and numbness.  Specifically, in his VA Form-9, he characterized the symptoms in his lower extremities as "excruciating pain" that causes him to limp.  It is also particularly problematic while seated for long periods of time, which he does in his employment as a truck driver.  These complaints were echoed at numerous medical evaluations.  In the Board's view, these symptoms are representative of neurological symptoms that are "moderate" in nature, and 20 percent ratings are warranted on this basis.  

However, ratings in excess of 20 percent are not warranted, as the evidence does not indicate incomplete paralysis that can be considered "moderately severe."  Most notably, at a VA examination in August 2010, he complained of being unable to walk long distances or standing for prolonged periods of time.  However, his detailed reflex examinations were only slightly less than normal (or "hypoactive"), and there was no deficit in his lower leg functioning.  

More recently, at a private evaluation in October 2011, he was observed to have only a "mild antalgic gait."  None of the other relevant evidence of record indicates significant limitation in the lower extremities. 

While the Veteran clearly has problems with this disability, based on these observations, it appears that the Veteran's symptoms are substantially sensory in nature and, while there is some slight limitation in reflexes, there is little evidence to show that there is incomplete paralysis, and certainly not to a "moderately severe" level.  Therefore, while a 20 percent rating is warranted for both lower extremities, a rating in excess of 20 percent is not warranted.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that the neuropathy in his lower extremities is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of the neuropathy in his lower extremities according to the appropriate diagnostic codes.

On the other hand, such competent evidence concerning the nature and extent of the Veteran's neurological symptoms has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Indeed, given that the rating criteria use general terms such as "moderate" and "moderately severe," they allow for all potential symptoms to be contemplated.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

The Board notes that under Johnson v. McDonald, ___ F.3d ___ (Fed. Cir. 2014) (2014 WL 3844196), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  There is no indication that he has any symptoms that are outside any of the diagnostic codes for which he is service-connected. 

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, based on evidence of record, the Board determines that 20 percent ratings, but no more, are warranted for the neurological symptoms in the Veteran's lower extremities, and the appeal is granted to this extent.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with a VA examination.  Upon review of this examination report, the Board observes that the examiner reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination report is therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

ORDER

A 20 percent rating, but no more, for neuropathy in the left lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.  

A 20 percent rating, but no more, for neuropathy in the right lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


